DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 3/11/2020.
Claims 1-20 are currently pending. 
Information Disclosure Statement
The 2 IDS documents have been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jennings et al. US 4,870,812.
Regarding claim 1: 
Jennings teaches a frame assembly of an agricultural round baler (10), the agricultural round baler comprising at least one roller (60) and a tail gate (18), and the frame assembly comprising: a main frame (12); and a pair of frame modules (56) removably connected to the main frame (at 58), and each frame module of the pair of frame modules comprising at least one roller mount (portion receiving 60) configured for mounting the at least one roller and a tail gate mount (at 58) configured for mounting the tail gate and defining a pivot axis (58) of the tail gate, and the pair of frame modules defining a baler size for producing a correspondingly sized round bale (col. 3, lines 34-40). 
Regarding claim 11: 
Jennings teaches an agricultural round baler (10) for baling crop material in a field, comprising: a plurality of rollers (32, 34, 36, 60, 62) defining a bale chamber; a tail gate (18); and a frame assembly (12), comprising: a main frame (12); and a pair of frame modules (56) removably connected to the main frame (at 58), and each frame module of the pair of frame modules comprising at least one roller mount (portion receiving 60) and a tail gate mount (at 58) defining a pivot axis (58) of the tail gate, and at least one roller (60) of the plurality of rollers being mounted to the at least one roller mount and the tail gate being pivotally mounted to the tail gate mount, and the pair of frame modules defining a baler size for producing a correspondingly sized round bale (col. 3, lines 34-40). 
Regarding claims 2 and 12: 
Jennings teaches the frame assembly of claim 1, as discussed above, wherein the pair of frame modules are configured for being interchangeable with another differing pair of frame modules (e.g. they are removable and thus replaceable) for defining a different baler size of the agricultural round baler (col. 3, lines 34-40 describes the bale increasing through differing sizes).
Regarding claims 3 and 13: 
Jennings teaches the frame assembly of claim 1, as discussed above, wherein the at least one roller mount sets a roller fixation point of the at least one roller (shown at 60). 
Regarding claims 4 and 14: 
Jennings teaches the frame assembly of claim 1, as discussed above, wherein the agricultural round baler further comprises a drive chain for driving the at least one roller, and one frame module of the pair of frame modules further comprises a chain mount configured for mounting the drive chain (col. 4, lines 1-4). 
Regarding claims 5 and 15: 
Jennings teaches the frame assembly of claim 1, as discussed above, wherein the at least one roller of the agricultural round baler comprises a first fixed roller (60) and a second fixed roller (62), and the at least one roller mount of each frame module of the pair of frame modules comprises a first roller mount (at 60) configured for mounting the first fixed roller and a second roller mount (at 62) configured for mounting the second fixed roller. 
Regarding claims 6 and 16: 
Jennings teaches the frame assembly of claim 5, as discussed above, wherein the at least one roller of the agricultural round baler further comprises an idler roller (60 and/or 62 may be considered idler rollers as they are not driven), and the at least one roller mount of each frame module of the pair of frame modules further comprises an idler roller mount (at 60 and/or 62) configured for mounting the idler roller. 
Regarding claims 7 and 17: 
Jennings teaches the frame assembly of claim 1, as discussed above, wherein each frame module of the pair of frame modules further comprises a lift-hook mounting point (pivot point 58). 
Regarding claims 8 and 18: 
Jennings teaches the frame assembly of claim 1, as discussed above, wherein the agricultural round baler comprises a pair of side panels (side walls of 12), and each frame module of the pair of frame modules further comprises a side panel mount (where shaft 58 connects to 12) configured for mounting a respective side panel of the pair of side panels. 
Regarding claims 9 and 19: 
Jennings teaches the frame assembly of claim 1, as discussed above, wherein each frame module of the pair of frame modules further comprises at least one through hole for receiving at least one fastener for removably connecting each frame module of the pair of frame modules to the main frame (envisaged where shaft 58 connects to 12). 
Regarding claims 10 and 20: 
Jennings teaches the frame assembly of claim 1, as discussed above, wherein the main frame comprises a first side and a second side, and the pair of frame modules comprises a first frame module removably connected to the first side of the main frame and a second frame module removably connected to the second side of the main frame (envisaged where shaft 58 connects to 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731